Order filed, December 27, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-01053-CV
                                 ____________

      DIOGU LAW FIRM PLLC; DIOGU KALU DIOGU II, Appellant

                                          V.

 DAVID MELANSON; DENISE ROBBINS; EDDIE M. KRENEK; TRICIA
                    KRENEK, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-DCV-251076


                                      ORDER

      The reporter’s record in this case was due December 17, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Wendy Wilkerson, the substitute court reporter, to file the record
in this appeal within 10 days of the date of this order.

                                   PER CURIAM